DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
The limitation “a second positioning surfaces” in line 2 is unclear. The Examiner suggests “a second positioning surface” for clarity. 
The limitation “a second engaging surfaces” in line 3 is unclear. The Examiner suggests “a second engaging surface” for clarity. 
The limitation “a first positioning surfaces” in line 5 is unclear. The Examiner suggests “a first positioning surface” for clarity. 
The limitation “a first engaging surfaces” in line 6 is unclear. The Examiner suggests “a first engaging surface” for clarity.  
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  
The limitation “a second positioning surfaces” in line 2 is unclear. The Examiner suggests “a second positioning surface” for clarity. 
The limitation “a second engaging surfaces” in line 3 is unclear. The Examiner suggests “a second engaging surface” for clarity. 
The limitation “a first positioning surfaces” in line 6 is unclear. The Examiner suggests “a first positioning surface” for clarity. 
The limitation “a first engaging surfaces” in line 7 is unclear. The Examiner suggests “a first engaging surface” for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “an imaginary axis” in ln. 3 is unclear. It is unclear whether reference is being made to an additional imaginary axis or to the imaginary axis of ln. 2.
For the purpose of examination, the Examiner will interpret this as the imaginary axis of ln. 2 and suggests “the imaginary axis” for clarity.

Claims 2-9 depending from claim 1 are therefore also rejected.

Claim 3 recites the limitation " the circumferential direction" in 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests “a circumferential direction” for clarity.

Claim 4 recites the limitation " the circumferential direction" in 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests “a circumferential direction” for clarity.

Regarding claim 10, the limitation “an imaginary axis” in ln. 6 is unclear. It is unclear whether reference is being made to an additional imaginary axis or to the imaginary axis of ln. 5.
For the purpose of examination, the Examiner will interpret this as the imaginary axis of ln. 5 and suggests “the imaginary axis” for clarity.

Claims 11-18 depending from claim 10 are therefore also rejected.

Claim 12 recites the limitation " the circumferential direction" in 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests “a circumferential direction” for clarity.


Claim 13 recites the limitation " the circumferential direction" in 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests “a circumferential direction” for clarity.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yan US 9193561 discloses a pivoting assembly comprising: 
a shaft extending in a direction of an imaginary axis 
an inner movable member connected to the shaft and surrounding the imaginary axis; 
an intermediate movable member surrounding the inner movable member; 
an outer stationary member surrounding the intermediate movable member; 
a plurality of first positioning structures, each connected to the inner movable member; a plurality of first engaging structures, each connected to the intermediate movable member, wherein the first positioning structures and the first engaging structures are alternately arranged; 
a plurality of second positioning structures, each connected to the intermediate movable member; and a plurality of second engaging structures, each connected to the outer stationary member, wherein the second positioning structure and the second engaging structure are alternately arranged.
 
Cheng US 20090060638 Fig. 8 and 10; Nam US 20040256390
Fig. 3 and 9-10 disclose a pivoting assembly comprising: a pivoting shaft extending in a direction of an imaginary axis and rotatable about an imaginary axis in an opening direction and in a closing direction opposite to the opening direction; 
an inner movable member connected to the pivoting shaft and surrounding the imaginary axis; 
an intermediate movable member surrounding the inner movable member; a plurality of first positioning structures, each connected to the inner movable member; 
a plurality of first engaging structures, each elastically deformable and connected to the intermediate movable member; wherein the first positioning structures and the first engaging structures are alternately arranged; wherein when the pivoting shaft is rotated in the opening direction, the first positioning structures compress and slide across the first engaging structures.

Nguyen US 20140375196 fig. 3 discloses An electronic device comprising: a housing comprising two opposite side shells; a cover located between the side shells; and a pivoting assembly.
Nam US 2004025639

This application is in condition for allowance except for the following formal matters: 
Claim objections and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841